By opinion dated March 30, 2016, this Court suspended Petitioner from the practice of law for one year. In re Hammer , 415 S.C. 610, 784 S.E.2d 678 (2016). Petitioner filed a petition for reinstatement pursuant to Rule 33, RLDE, Rule 413, SCACR. After referral, the Committee on Character and Fitness filed a report and recommendation recommending the Court reinstate Petitioner to the practice of law. We find petitioner has met the requirements of Rule 33(f), RLDE, Rule 413, SCACR. Accordingly, we grant the petition for reinstatement.
**15s/Donald W. Beatty, C.J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/George C. James, Jr., J.
I would deny the petition for reinstatement.
s/ John Cannon Few, J.